UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM 10-KSB (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30264 NETWORK CN INC. (Name of small business issuer in its charter) Delaware 11-3177042 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 21/F., ChinachemCenturyTower, 178 Gloucester
